IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. WR-83,719-01



        IN RE STATE OF TEXAS EX REL. ABELINO REYNA, RELATOR

                                            vs.

      COURT OF APPEALS FOR THE TENTH DISTRICT, RESPONDENT



                   ON PETITION FOR A WRIT OF MANDAMUS
                    IN CAUSE NO. 10-15-00235-CR FROM THE
                         TENTH COURT OF APPEALS
                            McLENNAN COUNTY

       J OHNSON, J., delivered the opinion of the unanimous Court.

                                      OPINION

       We deny mandamus relief and withdraw our order staying the proceedings.



Delivered: June 15, 2016
Do not publish